Citation Nr: 1631609	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-03 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for atherosclerotic cardiovascular disease (ASCVD).

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a right ring finger disorder.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a right ankle disorder.

10.  Entitlement to service connection for a left ankle disorder.

11.  Entitlement to service connection for a cervical spine disorder.

12.  Entitlement to service connection for a left elbow disorder.

13.  Entitlement to service connection for migraine headaches.

14.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

15.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had several periods of active duty during his service in the U.S. Coast Guard, including from June 1983 to August 1983, from September 2001 to November 2001, from March 2003 to May 2003, from February 2004 to September 2005, and from August 2012 to September 2012.  He also had various periods of active and inactive duty for training (ACTDUTRA and INACTDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In a June 2016 letter, the Veteran stated that he wanted to appear at a local hearing before a Veterans Law Judge of the Board in person (Travel Board hearing).  He provided valid bases for why the previously scheduled video-conference hearing should be cancelled and rescheduled; he stated that he obtained a new representative (see also the very recently submitted August 2016 VA Form 21-22 in Virtual VA), who "will need some additional time to review the case," and that his "prior counsel erred in requesting a video hearing."  See 38 C.F.R. § 20.702(c) (2015).

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 
38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board). Accordingly, because the AOJ schedules Travel Board hearings, a remand is warranted so that the Veteran may be afforded a hearing in accordance with his expressed desires.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge in accordance with his July 2016 request.  A copy of the notice to the Veteran and his representative of the scheduling of the hearing should be placed in the record.  See 38 C.F.R. § 20.704(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




